IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00023-CR

                      IN RE JOE FRANK WASHINGTON



                               Original Proceeding

                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2015-1908-C1


                          MEMORANDUM OPINION

      Joe Frank Washington has filed a pro se petition for writ of mandamus, requesting

that this Court (1) order the 19th District Court of McLennan County to order the

McLennan County District Attorney to release all of the discovery evidence in the

underlying cause, (2) grant a change of venue, and (3) order that the law library at the

unit where Washington, a prison inmate, is housed be updated. We deny Washington’s

petition to the extent it requests mandamus relief against the trial court. We dismiss

Washington’s petition for lack of jurisdiction to the extent it otherwise requests

mandamus relief. See TEX. GOV’T CODE ANN. § 22.221.
                                                MATT JOHNSON
                                                Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Petition denied in part and dismissed in part
Opinion delivered and filed February 24, 2021
Do not publish
[OT06]




In re Washington                                               Page 2